Citation Nr: 1801338	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with retinopathy, onychomycosis, and hypogonadotropic hypogonadism.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay, a remand is required for additional development.

At his January 2016 hearing before the Board, the Veteran testified that he continues to receive treatment for his service-connected diabetes mellitus, type II, with retinopathy, onychomycosis, and hypogonadotropic hypogonadism through the San Francisco VA Healthcare System (HCS) and that he also receives treatment at Travis Air Force Base (AFB) in Fairfield, California.  The most recent VA treatment records associated with the evidence before the Board from the San Francisco VA HCS are dated January 2014 and there are no records associated with the evidence before the Board from any facilities at Travis AFB.  Accordingly, a remand is required to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

At his hearing, the Veteran also testified that he had additional medical records to submit, but since his hearing the Board has not received any medical records from him.  On remand, the AOJ must sent the Veteran a letter requesting that he complete and return an authorization to allow the AOJ to request any private medical records on his behalf.

Additionally, the last VA examination that the Veteran underwent to evaluate his diabetes mellitus, type II, is dated September 2010, more than seven years ago.  Since then, he has claimed his disability has worsened in severity.  On remand, the Veteran should be afforded the appropriate VA examinations, to include, but not limited to, diabetes mellitus, eye, skin, and male reproductive disorders examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the Board notes that in a March 2014 statement, the Veteran indicated that because his diabetes is no longer controlled with medication, it has prevented him from returning to the only employment he is trained for.  The Board finds this reasonably raises the issue of entitlement to TDIU and has added this issue to the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  Given that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim being remanded, these issues must be remanded together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The Veteran must also be sent, and requested to complete and return, VA Form 21-8940, the application for increased compensation based on unemployability.

2.  Contact the Veteran and request that he complete and return a signed authorization to allow VA to attempt to obtain private medical records on his behalf.

If the Veteran submits any medical authorization that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of any valid medical authorization, VA must attempt to obtain any identified private records in accordance with VA regulation.  See 38 C.F.R. § 3.159 (2017).

3.  Obtain all outstanding VA treatment records and associate them with the evidence of record, to include all records from the San Francisco VA Healthcare System and all records from the Travis AFB located in Fairfield, California.

4.  Following completion of steps 1-3, afford the Veteran the appropriate VA examination(s) to evaluate the severity of his service-connected diabetes mellitus, type II.  

Specifically, the Veteran must be provided with general diabetes mellitus, eye, skin, and male reproductive disorders examinations, as well as any other examinations that VA medical professionals or the AOJ finds are necessary.

5.  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

6.  If, and only if, the AOJ finds it is appropriate, forward the Veteran's claim for entitlement to TDIU to the Director of Compensation & Pension Services for consideration of entitlement to TDIU on an extra-schedular basis, as outlined in 38 C.F.R. § 4.16(b) (2017).

7.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

